[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                  FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                                June 14, 2005
                                                            THOMAS K. KAHN
                                  No. 04-11839                    CLERK


                       D. C. Docket No. 00-00542 CV-PCH


ROBERT S. WOLFF,
EDWARD TURNER, et al.,

                                                             Plaintiffs-Appellees,

                                       versus

CASH 4 TITLES,
d.b.a. Charles Richard Homa, et al.,

                                                            Defendants,

LINDA WILSON,
WORLD EXPRESS INTERNATIONAL, LLC,

                                                    Interested-Parties-Appellants.



                   Appeal from the United States District Court
                       for the Southern District of Florida


                                 (June 14, 2005)
Before DUBINA and WILSON, Circuit Judges, and LAWSON*, District Judge.

PER CURIAM:

          AFFIRMED. See 11th Cir. R. 36-1.1




____________________
*Honorable Hugh Lawson, United States District Judge for the Middle District of Georgia,
sitting by designation.



   1
       11th Cir. R. 36-1 provides:
            When the court determines that any of the following circumstances exist:
                  (a)    the judgment of the district court is based on findings of fact that are not
                         clearly erroneous;
                  (b)    the evidence in support of a jury verdict is sufficient;
                  (c)    the order of an administrative agency is supported by substantial evidence on
                         the record as a whole;
                  (d)    summary judgment, directed verdict, or judgment on the pleadings is
                         supported by the record;
                  (e)    the judgment has been entered without a reversible error of law; and an
                         opinion would have no precedential value, the judgment or order may be
                         affirmed or enforced without opinion.



                                                   2